Citation Nr: 0530364	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-29 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic upper 
back/left subscapular soft-tissue/myofascial disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from September 1990 to July 
1994.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a back condition 
and residuals, injury to left shoulder.  The veteran 
testified before the undersigned at a Travel Board hearing in 
September 2005.  A transcript of this hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent medical evidence showing that the 
veteran's chronic left subscapular soft-tissue/myofascial 
disorder is related to service.


CONCLUSION OF LAW

Service connection for chronic left subscapular soft-
tissue/myofascial disorder is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, medical evidence shows a current diagnosis of 
chronic left subscapular soft-tissue/myofascial disorder.  
The veteran's service medical records also show that he 
injured his back/left shoulder during service.  During his 
September 1990 enlistment examination the veteran checked the 
"no" box in response to a question regarding "recurrent 
back pain." Whereas, on his March 1994 discharge examination 
he checked "yes" in response to a question regarding 
"recurrent back pain."  

A March 1992 service medical record shows a complaint of 
falling downstairs and hurting the shoulder.  Upon 
examination, the examiner noted an abrasion over L1 inferior 
scapula, slight swelling, and eurythemia.  The veteran was 
seen numerous times during service for complaints of back 
pain.  At the time of his separation examination in March 
1994, the veteran wrote "On the 91-92 USS American Cruise, I 
fell completely down a ladder well and hurt my back. The 
damage at the time was bruises and scrapes/cuts, but now my 
back bothers me in the mornings, or if made to stand for long 
periods of time."      

The veteran was afforded a VA examination in April 2002.  At 
the time of this examination, the veteran complained of pain 
in his back and left shoulder.  On physical examination, the 
examiner noted that the veteran's pain was much localized and 
appeared to be at the level of the inferior border of the 
scapula, just to the right side of the midline on the right.  
Firm palpation did not give the veteran any great deal of 
discomfort.  

Examination of the left shoulder showed abduction to 140 
degrees, flexion to 140 degrees, and full 40 degrees external 
rotation.  X-rays of the thoracic spine showed no definite 
compression fractures.  On the lower thoracis spine, there 
was some anterior spurring present at the intervetebral disc 
spaces over most of the lower thoracic spine areas.  
Examination of the left shoulder and proximal humerus 
revealed a large, what appeared to be an osteochonfroma type 
of lesion, with a lot of calcification in the center of it.  
It did not appear to be invading the intramedullary space and 
had cortical shell around it.  

The examiner's impression was that the veteran most likely 
had a benign tumor of the left proximal humerus as X-rays had 
been done several years ago delineating this and (by X-ray 
reports) the present status of the tumor appeared to be the 
same.  The veteran had not had this investigated further at 
the time of the examination.

Examination of the thoracic spine showed some diffuse 
degenerative type osteophytes present over the anterior 
aspect of the thoracic spine in the lower portion.  The 
examiner noted that because this was a diffuse problem, it 
was difficult to elicit this to any specific trauma.  

Based upon this examination, the examiner could not give a 
definitive diagnosis other than a diffuse degenerative 
arthritic process of the thoracic spine.  The examiner could 
not relate this disorder to the veteran's in-service injury.  
Also, the examiner could not relate the benign tumor to the 
in-service trauma.  In the examiners opinion, the benign 
tumor had been present for a long time and evidently was not 
symptomatic to the patient at the present time.  However, the 
examiner urged the veteran to have the benign tumor further 
evaluated.  

Finally, the examiner stated that the veteran was limited 
with his low back of excessive overhead work and lifting.  

Also of record is an October 2002 statement from Dr. R.M.E., 
the veteran's private physician.  After a review of the 
veteran's service medical records, Dr. R.M.E. opined that the 
RO's denial of service connection for a back condition, or 
more specifically, a progressive chronic left subscapular 
soft-tissue/myofascial condition was in error.  In rebutting 
the opinion given by the April 2002 VA examiner, Dr. R.M.E. 
noted that the VA examiner mistakenly reported that the 
veteran had injured his right posterior chest wall rather 
than the left posterior chest wall.  The same oversight was 
made when the VA examiner mistakenly reported that the 
veteran's pain was localized to the "right side of the 
midline on the right side" instead of to the left side of 
the midline on the left side.  

In reviewing the veteran's service medical records, Dr. 
R.M.E. noted that the veteran checked the "no" box in 
response to a question regarding "recurrent back pain" at 
his September 1990 enlistment examination.  Subsequently, on 
his March 1994 discharge examination he checked "yes" in 
response to a question regarding "recurrent back pain."  
Dr. R.M.E. also reviewed the March 1992 service medical 
record showing the veteran's fall and opined that the 
distance of his fall and the amount of force that was 
generated by his total body weight impacting onto the rigid 
metal stair at the point of his left upper back/subscapular 
area, would most certainly result in a significant amount of 
soft-tissue/myofascial injury.  

Dr. R.M.E. noted that the reference to an abrasion over the 
left inferior scapular area in the March 1992 record is the 
exact area where the veteran suffers from recurrent pain 
today.  Dr. R.M.E. also noted that service medical records 
dated after the March 1992 accident document left subscapular 
tenderness.               

Dr. R.M.E. acknowledged that the veteran's left subscapular 
pain was not constant or severe until he took up archery in 
1999.  There are private treatment reports from Dr. E.L., 
dated from February 2000 to August 2001, showing complaints 
of left subscapular pain.  Even though the veteran was 
treated with normal standards of care, his left subscapular 
pain did not only not improve, but worsened to the point 
where now his pain is constant and at times has worsened to 
the point where now his pain is constant and at times has 
interfered with his ability to perform his job as an 
electrician.  

Dr. R.M.E. opined that the significant fall and resultant 
soft-tissue injury that the veteran sustained in service 
caused some permanent damage to the soft-tissue and normal 
myofascial structures.  This would explain why an ordinary 
musculoskeletal strain in this specific area secondary to 
using a bow and arrow would not get better with time, 
traditional anti-inflammatory medication, and muscle 
relaxants.  

In correspondence from Dr. R.M.E. dated in June 2004 she 
reiterated her earlier opinion.  

Also of record are VA outpatient treatment records dated from 
November 2000 to August 2004.  These reports show complaints 
of and treatment for upper back and left shoulder pain.  
Also, in correspondence dated in August 2004, a VA doctor 
opined that the veteran's upper back disorder was related to 
his in-service 1992 injury.

While the April 2002 VA examiner's opinion provides some 
negative evidence against this claim, consideration of Dr. 
R.M.E.'s October 2002 opinion is sufficient to place the 
evidence in equipoise regarding this claim.  The law is clear 
that when the evidence is in relative equipoise as to the 
merits of an issue, the benefit of the doubt in resolving the 
issue is to be given to the appellant.  38 U.S.C.A. § 
5107(b).  Thus, the Board concludes that given Dr. R.M.E.'s 
October 2002 opinion, evidence of an upper back/left 
subscapular injury in service, and current findings of 
chronic upper back/left subscapular soft-tissue/myofascial 
disorder, it appears more likely than not that the veteran's 
current upper back/left shoulder disorder is related to 
service.  Accordingly, the Board finds that the evidence 
supports service connection for chronic upper back/left 
subscapular soft-tissue/myofascial disorder.  38 U.S.C.A. § 
5107(b).

The nature and extent of this disorder, or the existence of 
another disorder not related to the veteran's service from 
September 1990 to July 1994, is not at issue before the Board 
at this time.  In any event, this decision should not be 
interpreted as a determination that all of the veteran's 
difficulties are the result of his service from September 
1990 to July 1994. 

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a September 2001 letter, 
the RO explained the requirements for establishing 
entitlement to service connection and explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO has also properly pursued obtaining all evidence 
described by the appellant.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.


ORDER

Service connection for chronic upper back/left subscapular 
soft-tissue/myofascial disorder is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


